Citation Nr: 0815246	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether the injuries from a motor vehicle accident on 
February 16, 1992 were incurred in the line of duty.

2.  Entitlement to service connection for left knee strain, 
to include as secondary to service-connected residuals of an 
injury to the right great toe with hallux valgus and early 
degenerative changes.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for residuals of ear 
infections of the right ear.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a higher initial evaluation for 
degenerative disease of the thoracolumbar spine, evaluated as 
20 percent disabling beginning on December 11, 1998 and as 40 
percent disabling from May 2, 2001.

7.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity as 
secondary to the service-connected degenerative disease of 
the thoracolumbar spine.

8.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity as 
secondary to the service-connected degenerative disease of 
the thoracolumbar spine.

9.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an injury to the right great toe 
with hallux valgus and early degenerative changes.

10.  Entitlement to an initial compensable evaluation for 
acne.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to December 
1998.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which addressed all issues 
on appeal except for the two radiculopathy evaluation issues.

In October 2006, the Board remanded this case for additional 
development.  At that time, the appeal included the issue of 
service connection for residuals of left shoulder strain.  In 
January 2007, however, the RO granted service connection for 
left shoulder bursitis.

Subsequently, in October 2007, the RO granted service 
connection for radiculopathy of the right and left lower 
extremities as secondary to the service-connected 
degenerative disease of the thoracolumbar spine, with 10 
percent evaluations assigned for each lower extremity.  As 
this type of grant is contemplated by the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (associated objective 
neurological abnormalities are to be evaluated separately 
from intervertebral disc syndrome), the Board finds that this 
matter stems from the original appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, these evaluations will 
be addressed in this decision, as the Board has jurisdiction.

The veteran initiated an appeal of a September 2003 rating 
decision assigning a zero percent evaluation for genital 
warts and was issued a Statement of the Case on this matter 
in November 2005.  He did not respond to this issuance in any 
manner, however, and this issue is accordingly not before the 
Board on appeal.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence from the veteran's 
service records and other contemporary documentation 
establishes that his motor vehicle accident on February 16, 
1992, and any resultant injuries, were the result of his own 
willful misconduct.

2.  There is competent medical evidence of record 
establishing a causal relationship between the veteran's 
claimed left knee strain and his service-connected residuals 
of an injury to the right great toe with hallux valgus and 
early degenerative changes.

3.  The veteran does not have a bilateral hearing loss 
disability for VA purposes.

4.  The veteran does not have a current and chronic ear 
disease constituting a residual of ear infections of the 
right ear during service.

5.  The competent evidence of record, on balance, does not 
support the finding of tinnitus as a result of service.

6.  For the entire pendency of this appeal, the veteran's 
service-connected thoracolumbar spine disorder has been shown 
to be productive of severe symptomatology, specifically 
severe limitation of motion; there is, however, no evidence 
of ankylosis, pronounced intervertebral disc syndrome 
symptomatology, or incapacitating episodes having a total 
duration of at least six weeks during the past twelve months.

7.  The veteran's service-connected radiculopathy of the 
right lower extremity has been shown to be no more than mild 
in degree.

8.  The veteran's service-connected radiculopathy of the left 
lower extremity has been shown to be no more than mild in 
degree.

9.  The veteran's service-connected residuals of an injury to 
the right great toe with hallux valgus and early degenerative 
changes have not been shown to be productive of claw foot 
(pes cavus), malunion or nonunion of the tarsal or metatarsal 
bones, or post-injury residuals that are more than mild in 
degree.

10.  The veteran's service-connected acne has been shown to 
be necessitate corticosteroid treatment and to cover at least 
5 percent of the body during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  The injuries from a motor vehicle accident on February 
16, 1992 were not incurred in the line of duty.  38 U.S.C.A. 
§§ 105, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.159, 3.301 (2007).

2.  Left knee strain was incurred as secondary to service-
connected residuals of an injury to the right great toe with 
hallux valgus and early degenerative changes.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).

4.  Residuals of ear infections of the right ear were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2007).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2007).

6.  The criteria for a 40 percent initial evaluation for 
degenerative disease of the thoracolumbar spine for the 
period from December 11, 1998 through May 1, 2001 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71, 
Diagnostic Codes 5235-5243 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2002).

7.  The criteria for an initial evaluation in excess of 40 
percent for degenerative disease of the thoracolumbar spine 
for the period beginning on May 2, 2001 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71, 
Diagnostic Codes 5235-5243 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2002).
 
8.  The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity as 
secondary to the service-connected degenerative disease of 
the thoracolumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8521 
(2007).

9.  The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity as 
secondary to the service-connected degenerative disease of 
the thoracolumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8521 
(2007).

10.  The criteria for an initial evaluation in excess of 10 
percent for residuals of an injury to the right great toe 
with hallux valgus and early degenerative changes have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5280 (2007).

11.  The criteria for an initial 10 percent evaluation for 
acne have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, Diagnostic Code 7806 (2007); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
November 2006.  While this letter was issued after the 
appealed rating decision, the veteran's case was subsequently 
readjudicated in a February 2007, consistent with the 
Mayfield line of decisions.  Significantly, this letter was 
issued pursuant to instructions in the October 2006 remand.  
A further VCAA letter, regarding the radiculopathy claims, 
was furnished in July 2007.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

Moreover, in terms of the issues involving initial 
evaluations, the Board notes that service connection has been 
established for those disorders and that initial evaluations 
for those disorders have been assigned.  Thus, the veteran 
has been awarded the benefits initially sought, and his 
claims have been substantiated.  Id. at 490-91.  As such, 
38 U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended to service has been fulfilled.  Id.  Also, it is of 
controlling significance that after being awarded initial 
disability evaluations for these disorders, the veteran filed 
a Notice of Disagreement contesting the initial rating 
determinations.  The RO furnished the veteran a Statement of 
the Case addressing such evaluations, including notice of the 
criteria for higher evaluations for the disorders, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal and submitting 
additional medical evidence in support of his appeal.  See 
38 U.S.C.A. §§ 5103A, 5104(a), 7105.  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); but see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (concerning specific notification duties in increased, 
rather than initial, evaluation cases).

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Whether the injuries from a motor vehicle accident on 
February 16, 1992, were incurred in the line of duty

Under VA laws and regulations, an injury incurred during 
service will be deemed to have been incurred in the "line of 
duty" unless such injury or disease was the result of the 
veteran's own willful misconduct.  A service department 
finding that injury, disease, or death occurred in line of 
duty will be binding on VA unless it is patently inconsistent 
with the requirements of laws administered by VA.  38 
U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m).

"Willful misconduct" is an act involving conscious 
wrongdoing or a known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n).

If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability, the disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

An injury or disease incurred during service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol.  Alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to the user.  38 C.F.R. § 3.301(d); 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m).

In short, the line of duty presumption is rebuttable where 
the "preponderance of the evidence" indicates that the 
veteran's (injury or) death was due to his own willful 
misconduct.  See Thomas v. Nicholson, 423 F.3d 1279 (Fed. 
Cir. 2005).

In the present case, the veteran was admitted to Humana 
Hospital in Fort Walton Beach, Florida (the records from 
which are included in the service medical records) on 
February 16, 1992 for a closed head injury with an altered 
level of consciousness.  The records from this facility 
indicate that he was driving a motor vehicle, apparently ran 
into a telephone pole, and was found unconscious at the 
scene.  His blood alcohol content at the time was noted to be 
0.261.

The veteran's service medical records include a February 18, 
1992 Line of Duty Determination (AF Form 348), signed by a 
colonel who was a medical officer.  This document reflects 
that the veteran sustained a trauma status post motor vehicle 
accident and was treated at Humana Hospital beginning on 
February 16, 1992.  The veteran's condition when first 
treated was noted to be "under the influence of alcohol."  
His blood alcohol test result was noted to be 0.261.  It was 
noted in this report that the veteran was driving at a high 
rate of speed when he struck a telephone junction box and 
utility pole before coming to a stop.  He was not wearing a 
seatbelt.  He was admitted to Humana Hospital at 13:58 and 
was placed in the intensive care unit, where he was listed as 
being in critical condition.  Based on the foregoing, the 
colonel recommended a finding that the veteran's injury was 
"not in the line of duty."

A January 1994 statement from an Army corporal contains the 
assertion that there was "a possibility that [the veteran] 
was not the operator of the car" at the time of the 
accident.  This corporal argued that the Florida Highway 
Police did a substandard accident report, with enough 
discrepancies to cast doubt, and that there needed to be more 
forensic evidence.  Significantly, the corporal noted that 
this statement was "not official" but instead merely 
represented his opinion.

When questioned in April 1994, the trooper who filed the 
report regarding the veteran's accident identified the two 
individuals in the car following the accident as the veteran 
and T.M., with a third individual, M.M., thrown from the car.  
The trooper also noted that the veteran when identified was 
slumped over the center console in a prone position with his 
legs in the driver's lower compartment, whereas T.M. was in 
the right front passenger's seat.  

The claims file includes an April 1994 transcript of 
questioning of K.R., a witness to the February 1992 accident.  
K.R. noted that it was foggy outside and that the only lights 
available at the time of the accident were from other 
vehicles.  Also, K.R. stated that he "would not be able to 
identify the driver."  He noted that he did not see another 
individual ejected from the vehicle.

Also, the claims file contains a transcript of an April 1994 
telephone conversation with T.M., a passenger in the 
veteran's car during the February 1992 accident.  He 
indicated that he had gotten in the car to go to sleep and 
had no further memory until awakening as a patient at Humana 
Hospital.

A June 1994 memorandum from an Army staff sergeant indicates 
that there were "[m]any discrepancies" in the line of duty 
investigation conducted following the February 1992 accident.  
These included the fact that the veteran was "incoherent" 
at the time of hospitalization, the staff sergeant's 
inability to obtain statements from two other passengers, the 
fact that one witness was never contacted, and questions of 
bias and an insufficiently comprehensive investigation by the 
original investigator.   The staff sergeant asserted that the 
finding that the incident was not in the line of duty due to 
the veteran's own misconduct should have been overturned, 
noting that a K.R., a witness to the accident, was unable to 
identify the driver and calling into question whether one of 
the passengers could have been ejected.  The Board observes 
that there is no indication whatsoever that this report was 
accepted as an official line of duty determination.  

The claims file also includes a January 1995 memorandum from 
the veteran's legal counsel, constituting an appeal of a line 
of duty determination.  Assertions made by counsel included 
the suggestion that there was blood on the driver's seat that 
did not appear to come from the veteran in view of his only 
minor scraping, questions about the memory of one witness (a 
waitress), concern that the evidence was not sufficient to 
clearly demonstrate that the veteran was the driver, and the 
assertion that the initial investigation was "conducted very 
shoddily."  The counsel summarized that it was "too late" 
for anyone to determine exactly what happened at the time of 
the accident and that the evidence of record did not 
demonstrate, even by mere preponderance of the evidence, that 
the veteran was driving the vehicle involved.  

In December 1995, a statement was submitted from J.H., a 
trooper and accident reconstructionist with the Maryland 
State Police.  In this statement, J.H. set forth the 
possibility that the operator of the vehicle could have been 
M.M., given the absence of forensic evidence.  J.H. further 
described several crash scenarios that could have resulted in 
the three occupants of the car being located in the positions 
noted after the accident.  One was that it was possible that 
the driver of the vehicle was thrown out, with the back seat 
passenger sliding forward in to the driver's seat.  The other 
possibility was that, if the rear seat passenger was sitting 
behind the driver, he could have been thrown out of the 
driver's window or out the rear hatch.  J.H. stated, however, 
that he was not presented with enough evidence to confirm or 
rule out either possibility.  

The veteran submitted his own appeal statement in January 
1996, asserting discrepancies in the initial accident report.  
He confirmed in this statement that the vehicle involved was 
registered in his name and that his driver's license 
identified him as the owner of the vehicle, in the course of 
arguing that this was the basis upon which the trooper 
working on the case identified him as the driver.   

The claims file also includes a May 1996 letter from an Army 
First Sergeant, T.C.,  to a United States Senator in support 
of the veteran's case.  T.C. asserted that the line of duty 
investigation was not supported by the evidence, incomplete, 
and poorly conducted.  Also, T.C. noted that there was a 
question of the compound fracture of the right tibia 
sustained by the veteran and that all medical records reflect 
that the broken bone did not pierce the skin until casting.  
T.C. noted that he was "the Medical Holding Company First 
Sergeant" but did not suggest that he was a witness to the 
accident or that he had personally investigated the accident 
site.

In a May 2002 administrative decision, the RO determined that 
the injuries incurred in the February 16, 1992 automobile 
accident were not incurred in the line of duty.  The RO noted 
the service department evidence then of record, as well as 
the absence of a response from the veteran to a July 2001 
letter requesting that he provide a copy of any line of duty 
determination.

In a July 2003 statement, the veteran asserted that he was 
not the driver of the vehicle at the time of the February 
1992 accident but that he was instead lying down in the back 
seat in the prone position.

During his November 2003 hearing at the Buffalo VARO, the 
veteran asserted that he did not recall any line of duty 
investigation following the 1992 accident.  He suggested that 
he was trying to get the prior line of duty decision changed.  
The Board nevertheless notes that, to date, the veteran has 
provided no documentation showing that this line of duty 
determination has been changed, and multiple correspondences 
with the service department have also resulted in no 
documentation of a change in this determination.

Records received from the Florida Department of Highway 
Safety and Motor Vehicles in April 2005 indicate that veteran 
was listed as the driver of the crashed vehicle on February 
16, 1992 but otherwise do not provide additional relevant 
information, other than a notation that he was not charged 
for any offenses.

The Board has reviewed the evidence in this case and finds 
that a preponderance of this evidence supports the conclusion 
that the February 1992 accident resulted from the veteran's 
own willful misconduct, namely operating a vehicle after 
consuming a level of alcohol well in excess of that 
establishing a driving under the influence (DUI) violation in 
Florida.  

First, the police report and the Humana Hospital report both 
indicate that the veteran was the driver in the 
aforementioned accident, and, although the veteran and 
several other individuals have strongly asserted that M.M., 
who was found outside the car following the accident, might 
have been the ejected driver, there is no documentary 
evidence to suggest that this is anything other than a 
theory.  Rather, the veteran's lower body was located on the 
driver's side when discovered, with the upper body slumped 
over the console.

Second, the veteran was found to have a blood alcohol content 
of 0.261 when hospitalized following the accident.  This 
level of intoxication is no mere "technical" violation of 
police regulations or ordinances under 38 C.F.R. § 3.1(n); 
rather, this level is more than double times the 0.10 alcohol 
level constituting a DUI offense in Florida under FLA. STAT. 
§ 316.193 at the time of the accident.

Finally, with respect to the "benefit of the doubt" 
standard of proof established by 38 U.S.C.A. § 5107(b), the 
Board has found that the preponderance of the evidence is 
against the claim.  None of the facts described above, upon 
which the RO's Administrative Decision was based, have been 
rebutted.  See also Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992) (service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces).  
The Board's finding of willful misconduct is based upon the 
veteran's actions indicative of wanton and reckless disregard 
of probable consequences.  There is simply no benefit of the 
doubt which can be resolved in the veteran's favor.


III.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and 
sensorineural hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

B.  Left knee disorder

During service, following his February 1992 motor vehicle 
accident, the veteran underwent extensive treatment and 
observation for multiple injuries, including a traumatic 
brain injury and a right tibia/fibula fracture.  A report 
from Humana Hospital from that month indicates an apparent 
tibial plateau fracture on the left side.  A February 1992 
service medical record contains a notation of a questionable 
injury of the left knee, but no impression was rendered after 
an examination.  X-rays of the left knee from March 1992 
showed the knee to be within normal limits.  Records from 
March and April of 1992 suggest a left tibial plateau 
fracture.  Several records also indicate involvement of the 
left tibia.  Records from May 1992 reflect that a Ilizarof 
device was placed to the left tibia for non-union/malunion.  
A June 1992 record reflects that x-rays of the left tibia 
revealed good alignment and increased callous formation.  As 
noted above, however, the Board has found that the February 
1992 accident, and the resultant injuries, were not incurred 
in the line of duty.   No left knee abnormalities were noted 
in the August 1998 Medical Board report or the associated 
Report of Medical History completed several months prior to 
the veteran's separation from service.

Subsequent to service, the veteran was seen at a VA facility 
with complaints of left knee pain in May 1999.  An August 
2000 VA compensation and pension note contains a reference to 
left knee complaints; the examiner noted that there was no 
loss of range of motion or swelling, redness, or inflammation 
of the left knee.

The veteran underwent a VA examination in April 2004 that 
addressed his claimed left knee disorder.  While the veteran 
provided a history of left knee pain following his right leg 
fracture in service, the only lower extremity disorders 
addressed by this examination were the left knee disorder and 
his service-connected disorder of the right great toe.  
Indeed, the examination report contains a detailed 
description of the veteran's in-service right foot fracture 
from 1997.  The examiner rendered a diagnosis of left knee 
strain and opined that it was more likely than not that the 
left knee pain/strain was "secondary to the gait changes due 
to the injuries from the right leg, that occurred while in 
the military."  In the diagnosis section, the examiner also 
rendered a diagnosis of right great toe hallux valgus but did 
not reference any current disability as a result of the 1992 
right leg fracture.

As noted above, the Board has determined that the February 
1992 accident leading to the right tibia/fibula fracture was 
not in the line of duty, and service connection is not 
warranted for any disability arising from, or as secondary 
to, that accident.  At the same time, the Board notes with 
particular interest that the VA examiner was made aware not 
only of that accident but of the 1997 right foot accident and 
determined that the left knee disability resulted from gait 
changes due to right leg injuries in service.  Moreover, in 
rendering diagnoses, the examiner discussed the right great 
toe injury but did not note any current and chronic 
disability as a consequence of the 1992 fracture.

Under 38 U.S.C.A. § 5107(b), all doubt is to be resolved in 
the veteran's favor in addressing matters where the evidence 
is in relative equipoise.  In this case, the Board finds that 
it is at least as likely as not that the VA examiner, in 
relating the veteran's left knee disability to injuries of 
the right lower extremity, contemplated his service-connected 
right great toe disorder and the 1997 injury from which it 
resulted when rendering the noted nexus opinion.

Accordingly, the Board finds that service connection is 
warranted for left knee strain, incurred as secondary to 
residuals of an injury to the right great toe with hallux 
valgus and early degenerative changes.  The claim is thus 
granted in full.  Id.



C.  Bilateral hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

During service, in December 1997, August 1998 (as part of a 
Medical Board report), and September 1998, the veteran 
underwent audiological evaluations, as he had noted some 
difficulty hearing.  The findings from December 1997 and 
August 1998 indicate no pure tone thresholds from 500-4000 
Hertz in excess of 20 decibels.  The findings from September 
1998 were slightly more elevated, though still not meeting 
the requirements of 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
25
LEFT
10
15
20
15
20

It does not appear that these audiological evaluations 
included Maryland CNC testing.

An October 1998 service medical record contains a notation of 
a history of hearing loss of the right ear, with no further 
commentary.

Subsequent to service, the veteran's March 1999 VA 
audiological examination results indicate no pure tone 
thresholds of either ear in excess of 25 decibels between 500 
Hertz and 4000 Hertz.  Speech recognition scores were 94 
percent in the right ear and 96 percent in the left ear.  The 
Board is aware that the examiner noted a high frequency 
hearing loss for both ears above 4000 Hertz, but the 
provisions of 38 C.F.R. § 3.385 contemplate only the 500-4000 
Hertz frequencies.  Overall, the VA audiological examination 
contains no findings for either ear supporting a diagnosis of 
a hearing loss disability for VA purposes, and the claims 
file indicates no subsequent evaluations supporting such a 
diagnosis.  Id.

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  
Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
November 2003 hearing testimony.  The veteran, however, has 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

D.  Residuals of ear infections of the right ear

During service, in February 1998, the veteran complained of 
bleeding and draining from his right ear.  He also reported a 
mass on the posterior aspect of the right ear.  The 
assessment was otitis externa, and the and the right tympanic 
membrane was noted to be obscured.  Later in the same month, 
the otitis externa was noted to have resolved.  

An in-service Report of Medical History from August 1998 
indicates that the veteran denied any history of ear, nose, 
or throat trouble, and a Medical Board report from the same 
date reflects no abnormalities of the ears or drums 
(perforation).  An audiological report from September 1998 
reflects that he had reported numbness around the right ear, 
with his last infection in February of that year.

The veteran underwent a VA ear disease examination in April 
1999, which revealed no right ear abnormalities.  A diagnosis 
of "[n]o active ear infection seen on this examination" was 
rendered.

During an April 2004 ear disease examination, the veteran 
denied ear infections since 1990, when he reportedly 
developed otitis media, although he did report getting blood 
on a Q-Tip on occasion when cleaning his ear.  The ear, nose, 
and throat portion of the examination revealed clear tympanic 
membranes and patent canals bilaterally, with no blood or 
discharge, no tenderness of the pinna and tragus, no 
deformity of the auricle, no scaling of the canals, no 
tenderness over the mastoids, and intact gross hearing.  
While the examiner referenced right otitis media in making a 
diagnosis, she also noted that the present examination was 
within normal limits.  Despite the fact that the veteran 
might be causing some capillary bleeding from using Q-Tips, 
there was "no evidence of any otitis media today or 
perforation."  The examiner commented that the history of 
the perforation of the tympanic membrane was secondary to the 
veteran's otitis media, "which has not returned since 
1990."

Based on the above examinations, the Board has reached the 
conclusion that there is no current diagnosis of a chronic 
disease of the right ear, let alone one that is secondary to 
ear infections in service.  Currently, the only evidence of 
record supporting the veteran's claim is his own lay opinion, 
as indicated in his November 2003 hearing testimony.  Again, 
however, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of ear 
infections of the right ear ,and this claim must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

E.  Tinnitus

Preliminarily, the Board notes that the Court has determined 
that, for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the 
veteran's lay contentions as to tinnitus symptomatology, made 
during his November 2003 VA hearing, represent competent 
evidence.  The hearing testimony reflects the assertion that 
the veteran's tinnitus resulted from exposure to aircraft 
noise due to being a jumper with the 82nd Airborne.

However, while a veteran may provide competent continuity-of-
symptomatology evidence, the Board is obligated to, and fully 
justified in, determining whether such testimony is credible 
in and of itself.  In doing so, the Board may weigh the 
absence of contemporaneous evidence against lay statements.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006).

The Board has reviewed the veteran's service medical records.  
A Report of Medical History from August 1998 indicates that 
the veteran denied any history of ear, nose, or throat 
trouble, and a Medical Board report from the same date 
reflects no abnormalities of the ears or drums (perforation).  
A audiological evaluation report from September 1998 contains 
a notation that the veteran had a history of noise exposure 
in service but "denied any tinnitus."

During his March 1999 VA audiological examination, the 
veteran reported periodic tinnitus of the right ear that was 
a ringing sound that "comes and goes."

To date, the only evidence of record supporting the veteran's 
claim is his own lay opinion, which, under Charles, 
constitutes competent evidence.  That notwithstanding, the 
credibility of this opinion is substantially undermined by 
the total absence of any complaint of the disorder in the 
veteran's August 1998 Medical Board report and Report of 
Medical History and his specific denial of tinnitus in 
September 1998, just prior to separation.  Indeed, the Board 
finds these in-service reports, which incorporated 
examinations of the ears, to have more probative value than 
the veteran's own inconsistent lay history of tinnitus 
symptoms.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) 
(decisionmakers have discretion to accept or reject pieces of 
evidence, provided that sufficient reasons and bases are set 
forth explaining such actions).

Moreover, even assuming that the March 1999 VA examination 
report should be read to indicate a diagnosis of tinnitus 
(although tinnitus was not referenced in the "diagnosis" 
section of the report), it is noteworthy that tinnitus does 
not fall into any of the categories listed in 38 C.F.R. 
§§ 3.307 and 3.309, for which a presumption of service 
connection is established for certain disabilities manifest 
to a compensable degree within one year following service.  
Accordingly, evidence of this disorder within one year 
following service would not, in and of itself, support a 
grant of service connection for tinnitus.

For the above reasons, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for tinnitus, and this claim must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.



IV.  Claims for higher initial evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

B.  Thoracolumbar spine

In this case, the RO has evaluated the veteran's 
thoracolumbar spine disorder under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5242.  A "staged" rating has been 
assigned pursuant to Fenderson, with the disorder evaluated 
as 20 percent disabling beginning on December 11, 1998 and as 
40 percent disabling from May 2, 2001, the date on which the 
veteran underwent a lumbar laminectomy, L4-L5, on the left 
and removal of a herniated lumbar disc.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

As to Diagnostic Code 5242 and the remaining code sections 
for evaluating a thoracolumbar spine disability, the Board 
notes that, during the pendency of this appeal, the criteria 
for evaluating spine disorders have been substantially 
revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy which characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately; as noted below, separate evaluations 
for right and left lower extremity radiculopathy have in fact 
already been assigned in this case.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, a 20 percent evaluation was warranted for moderate 
limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The now-deleted spine criteria also included provisions for 
vertebral fractures (Diagnostic Code 5285) and ankylosis 
(Diagnostic Codes 5286, 5288, and 5289), but, as noted in 
greater detail below, these findings have not been shown in 
this case.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

In reviewing the evidence of record, the Board has first 
considered whether the current 40 percent evaluation should 
have been effectuated as of an earlier date.  In this regard, 
the Board finds that entitlement to the 40 percent evaluation 
was shown well before the May 2, 2001 effective date.

Preliminarily, the Board observes that the veteran's April 
1999 VA spine examination revealed relatively minimal 
limitation of motion (forward flexion to 80 degrees, and 
other motions to 25 degrees).  The examination report, 
however, contains a notation of pain with motion, as well as 
the veteran's complaints of "severe pain in the back," but 
is otherwise silent as to whether such symptoms as functional 
loss due to pain, weakness, excess fatigability, and 
additional disability during flare-ups were present.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45.  

Later in April 1999, however, the veteran was treated by a VA 
neurologist for myeloradiculopathy with autonomic dysfunction 
and radicular pain "perhaps secondary to combined injury to 
distal spinal cord and right L3-4 roots."  He was further 
treated for post-traumatic lumbar pain with radicular 
features, albeit without definite evidence of spinal root 
compromise, in June 1999.  Of particular concern to the Board 
is a VA consultation note from September 1999.  At that time, 
the veteran was noted to have range of motion limited in all 
directions and was "unable to really bend forward."  Other 
findings included diffuse tenderness, paravertebral muscle 
spasm, and chronic radiculopathy.

In the view of the Board, the combination of these symptoms, 
but particularly the inability to perform forward motion in 
September 1999, supports a 40 percent evaluation under the 
now-deleted criteria of both Diagnostic Codes 5292 and 5293 
on the basis of severe symptomatology.  Accordingly, the 
Board finds that the 40 percent evaluation should be 
effectuated from the initial date of service connection, 
December 11, 1998.

The question now for the Board is whether an even higher 
initial evaluation is warranted.  None of the applicable 
provisions from either the deleted or current schedular 
criteria allow an evaluation in excess of 40 percent on the 
basis of limitation of motion.  Other than the criteria for 
intervertebral disc syndrome, the only bases for a higher 
evaluation are ankylosis and (under the now-deleted criteria 
of Diagnostic Code 5285) a vertebral fracture.  A review of 
the service medical records, however, indicates no vertebral 
fracture, and the post-service evidence, notably the VA 
examination reports from April 1999, August 2002, April 2004, 
and December 2006, in no way indicate ankylosis.

Accordingly, the Board has considered the now-deleted 
provisions of Diagnostic Code 5293 and the current provisions 
of Diagnostic Code 5243, for intervertebral disc syndrome, 
bearing in mind that the latter provisions are applicable 
only for the period beginning on September 23, 2002.

In this regard, there is no suggestion from either the 
aforementioned VA examination reports or the outpatient 
treatment records of intervertebral disc syndrome that is 
more properly characterized as pronounced rather than severe 
in degree.  The April 2004 VA examination report contains a 
notation of "mild" sensory deficits over the lateral aspect 
and dorsum of the foot on the left side, while the December 
2006 VA examination revealed no neurologic deficits.  
Notably, the veteran reported at the December 2006 VA 
examination that he had flare-ups of the back a few times per 
month, "although they are not incapacitating."  More 
specifically, there were noted to be no incapacitating 
episodes over the last twelve months.  As a result, neither 
the now-deleted provisions of Diagnostic Code 5293 nor the 
current provisions of Diagnostic Code 5243 provide a basis 
for an evaluation in excess of 40 percent.

Finally, the veteran has submitted no evidence showing that 
his thoracolumbar spine disorder has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned 40 percent initial evaluation, and there is 
also no indication that this disorder has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In summary, the Board finds that the evidence of record 
supports an increase in the initial 20 percent evaluation to 
40 percent for the period from December 11, 1998 through May 
1, 2001, but there is no basis for an even higher initial 
evaluation at any time during the appellate period.  This 
determination represents a grant for the period from December 
11, 1998 through May 1, 2001 and a denial for the period 
beginning on May 2, 1998.  38 C.F.R. § 4.7.

C.  Radiculopathy of the lower extremities

As noted above, in October 2007, the RO granted service 
connection for radiculopathy of the right and left lower 
extremities as secondary to the service-connected 
degenerative disease of the thoracolumbar spine, with 10 
percent evaluations assigned for each lower extremity.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  These evaluations 
were effectuated as of May 2006.

The initial 10 percent evaluations have been assigned under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
concerning the external popliteal nerve (common peroneal).  
Under this section, a 10 percent evaluation is assigned for 
mild incomplete paralysis.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis, whereas a 30 
percent evaluation contemplates severe incomplete paralysis.  
A 40 percent evaluation is warranted for complete paralysis 
with foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; and anesthesia covers entire dorsum of 
foot and toes.

A review of the evidence from the period during which the 
service connection grants have been effectuated does not in 
any way suggest disabilities that are more than mild in 
degree.  As noted above, the December 2006 VA examination 
revealed no sensory deficits, with muscle strength of 5.  A 
neurological examination from September 2007 did show 
decreased sensation subjectively to light touch, with the 
right being worse than the left.  Dermatomes from L2-L5 were 
affected on the right side, and L4 and L5 on the left.  An 
EMG was ordered and conducted in October 2007.  The report of 
this testing indicates the results were interpreted to show 
"electrical evidence for a diagnosis of mild bilateral L5 
and S1 radiculopathy at this time."  In the absence of 
radiculopathy disabilities that are more than mild in degree, 
there is no schedular basis for initial evaluations in excess 
of 10 percent.

Again, as the veteran has submitted no evidence showing that 
his service-connected lower extremity radiculopathy disorders 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and as there is also no indication that these disorders have 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Overall, the evidence does not support initial evaluations in 
excess of 10 percent for radiculopathy of the right and left 
lower extremities as secondary to the service-connected 
degenerative disease of the thoracolumbar spine, and the 
claims for those benefits must be denied.  38 C.F.R. § 4.7.

D.  Right great toe injury

In the appealed June 2002 rating decision, the RO granted 
service connection for residuals of an injury to the right 
great toe with hallux valgus and early degenerative changes 
on the basis of a right foot injury in 1997, during service.  
A 10 percent initial evaluation was assigned, effective from 
December 11, 1998.

The initial 10 percent evaluation has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under this section, 
a maximum evaluation of 10 percent is assigned for unilateral 
hallux valgus that is operated with resection of the 
metatarsal head; or severe, if equivalent to amputation of 
the great toe.

As the 10 percent evaluation is the maximum available under 
Diagnostic Code 5280, the Board has considered other 
potentially applicable provisions.  However, there is no 
indication from the record of claw foot (pes cavus) 
(Diagnostic Code 5278), or malunion or nonunion of the tarsal 
or metatarsal bones (Diagnostic Code 5283).

The Board has further considered Diagnostic Code 5284.  Under 
this section, a moderate foot injury warrants a 10 percent 
evaluation, whereas a 20 percent evaluation is assigned for a 
moderately severe foot injury.  The pertinent medical 
evidence of record, including VA examination reports from 
April 1999, April 2004, and December 2006, nevertheless 
reflects a disability that is no more than moderate in degree 
even after taking into account pain-related symptoms.  See 
DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45.  Notable 
findings include a diagnosis of an "unremarkable R foot" 
from April 1999; "some" decreased range of motion with pain 
from April 2004; and a foot examination that was negative for 
painful motion, edema, weakness, instability, tenderness, 
functional limitations, abnormal weight bearing, spasm, and 
fatigue in December 2006.  

Again, as the veteran has submitted no evidence showing that 
his service-connected right great toe disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for residuals of an injury to the 
right great toe with hallux valgus and early degenerative 
changes.  The claim for this benefit therefore must be 
denied.  38 C.F.R. § 4.7.

E.  Acne

The RO has evaluated the veteran's acne at the zero percent 
rate under 38 C.F.R. § 4.118, Diagnostic Code 7806 by 
analogy.  See 38 C.F.R. §§ 4.20, 4.27.  

During the pendency of this appeal, the diagnostic criteria 
for evaluating skin disorders, including Diagnostic Code 
7806, have been substantially revised.  These revisions were 
effectuated as of August 30, 2002.

Under the now-deleted provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806 (2001), effective through August 29, 
2002, a zero percent evaluation was warranted for eczema with 
slight, if any, exfoliation, exudation, or itching, if on a 
non-exposed surface or small area.  A 10 percent evaluation 
contemplated exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation was in order for constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation was warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, effective from August 30, 2002, a zero 
percent evaluation contemplates less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

Alternatively, eczema may be evaluated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or (Diagnostic 
Codes 7801-7805), depending upon the predominant disability.

The Board has reviewed the pertinent medical evidence of 
record, including VA examination reports from August 2002, 
August 2003, April 2004, and December 2006, and finds the 
currently assigned initial zero percent evaluation to be 
inadequate.  Notably, a VA outpatient treatment record from 
November 2000 indicates nummular eczema that was treated with 
a topical corticosteroid.  The August 2002 VA examination 
revealed no evidence of active acne, but the August 2003 VA 
examination revealed that about 20 percent of the face and 30 
percent of the back were affected with acne.  Also, an 
examination of the wrist showed mild scaling over the thenar 
and hypothenar eminences.  A diagnosis of acne over the upper 
back, shoulders, and face was rendered.   The April 2004 
examination report contains the notation that the acne was an 
intermittent problem affecting less than 19 percent of the 
body.  Findings from the December 2006 examination included 
the use of several topical medications, a two centimeter area 
of redness with a small papule over the chin, and a two 
centimeter area of papules "on the left side."  The overall 
area had reduced, to a total body surface of 0.5 percent and 
a total exposed area of 0.5 percent, with no evidence of 
folliculitis, dermatitis, or eczema.

While the severity of the veteran's acne symptoms has varied 
significantly during the pendency of this appeal, the fact 
that he has used topical corticosteroid medication, along 
with the findings of significant coverage of both total body 
and exposed areas, is certainly consistent with an initial 10 
percent evaluation under both the now-deleted and the current 
provisions of Diagnostic Code 7806.

The Board, however, does not find a basis for an even higher 
evaluation.  As to the now-deleted criteria of Diagnostic 
Code 7806, there has been no evidence suggesting constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  As to the current criteria of Diagnostic Code 
7806, the Board is aware that the August 2003 VA examination 
report indicates that about 20 percent of the face and 30 
percent of the back were affected with acne.  This report, 
however, does not contain findings as to the total body area 
and total exposed areas affected by acne; only certain 
anatomical areas are referenced.  The April 2004 examination 
report indicates that less than 19 percent of the body area 
is affected, and this finding is consistent with a 10 percent 
evaluation.  Indeed, the December 2006 VA examination 
revealed an even more marked reduction in skin coverage from 
acne. 

Again, as the veteran has submitted no evidence showing that 
his service-connected acne has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and as there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Overall, the evidence supports an initial evaluation of 10 
percent, but not more, for acne.  To that extent, the appeal 
is granted.  38 C.F.R. § 4.7.




ORDER

As the injuries from a motor vehicle accident on February 16, 
1992 were not incurred in the line of duty, the appeal is 
denied as to this claim.

Service connection for left knee strain, as secondary to 
residuals of an injury to the right great toe with hallux 
valgus and early degenerative changes, is granted.

Service connection for hearing loss is denied.

Service connection for residuals of ear infections of the 
right ear is denied.

Service connection for tinnitus is denied.

A 40 percent initial evaluation for degenerative disease of 
the thoracolumbar spine for the period from December 11, 1998 
through May 1, 2001 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation in excess of 40 percent for the period 
beginning on May 2, 2001 is denied.

An initial evaluation in excess of 10 percent for 
radiculopathy of the right lower extremity as secondary to 
the service-connected degenerative disease of the 
thoracolumbar spine is denied.

An initial evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity as secondary to the 
service-connected degenerative disease of the thoracolumbar 
spine is denied.

An initial evaluation in excess of 10 percent for residuals 
of an injury to the right great toe with hallux valgus and 
early degenerative changes is denied

An initial 10 percent evaluation for acne is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

As the Board has determined that service connection is 
warranted for the veteran's left knee disorder, it is 
incumbent upon the RO to assign an initial disability 
evaluation for this disorder.  38 C.F.R. § 4.1.  Such action 
could markedly affect the claim of entitlement to TDIU, and a 
Board determination of this claim should accordingly be 
deferred until the necessary RO action on the service-
connected left knee disorder is effectuated.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Moreover, in the February 2007 Supplemental Statement of the 
Case, the RO continued the denial of the TDIU claim on the 
basis that the veteran did not meet the criteria of 38 C.F.R. 
§ 4.16(a) (a single disability ratable at 60 percent, or 
multiple disabilities with at least one rated at 40 percent 
and a combined rating of 70 percent).  The RO did not, 
however, consider 38 C.F.R. § 4.16(b), which governs the 
question of TDIU on an extra-schedular basis.  Such action 
should have been taken in light of a December 2006 VA 
examination report containing the notation that the veteran 
was not employable due to "the foot pain, the shoulder pain, 
bursitis, as well as the lumbar findings on MRI"; service 
connection is presently in effect for all of these disorders.

Accordingly, the case is REMANDED for the following action:

1.  After assigning a disability 
evaluation for the veteran's service-
connected left knee disorder, the RO 
should reconsider the TDIU claim.  If the 
RO determines that a grant of TDIU under 
38 C.F.R. § 4.16(a) is not warranted, it 
should follow the procedures of 38 C.F.R. 
§ 4.16(b), including referral to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration.

2.  Then, if the TDIU claim remains 
denied, the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  This issuance 
should contain appropriate references to 
38 C.F.R. § 4.16(a) and (b).

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


